 


109 HRES 637 IH: Censuring Vice President Richard B. Cheney for failing to respond to requests for information concerning allegations that he and others in the Administration misled Congress and the American people regarding the decision to go to war in Iraq, misstated and manipulated intelligence information regarding the justification for the war, countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq, and permitted inappropriate retaliation against critics of the Administration and for failing to adequately account for specific misstatements he made regarding the war.
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 637 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Conyers submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Censuring Vice President Richard B. Cheney for failing to respond to requests for information concerning allegations that he and others in the Administration misled Congress and the American people regarding the decision to go to war in Iraq, misstated and manipulated intelligence information regarding the justification for the war, countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq, and permitted inappropriate retaliation against critics of the Administration and for failing to adequately account for specific misstatements he made regarding the war. 
 
Whereas Vice President Richard B. Cheney has failed to respond to requests for information concerning allegations that he and others in the Administration misled Congress and the American people regarding the decision to go to war in Iraq (including failing to respond to a letter from several Members of Congress, dated November 3, 2005, requesting that he explain his involvement in the disclosure of the identity of Valerie Plame Wilson as a covert Central Intelligence Agency operative), misstated and manipulated intelligence information regarding the justification for the war, countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq, and permitted inappropriate retaliation against critics of the Administration; and  
Whereas Vice President Richard B. Cheney has failed to account for or explain misstatements he made in preparation for the United States military invasion of Iraq, including— 
(1) his December 9, 2001, statement that the report that Mohammed Atta had met with the Iraq intelligence authorities in Prague in April 2001 had been pretty well confirmed, notwithstanding the fact that the Vice President repeatedly learned that the Federal Bureau of Investigation and the Central Intelligence Agency both concluded that the meeting did not take place and the Vice President did not then withdraw his statement; 
(2)his August 26, 2002, statement the United States had learned that Iraq had resumed efforts to acquire nuclear weapons from first hand testimony from defectors, including Saddam’s own son-in-law, notwithstanding the fact that Saddam’s son-in-law had been killed in 1996 and United States officials had been briefed to the effect that the individual had not provided such first-hand testimony; and 
(3)his September 8, 2002, statement that we know with absolute certainty, that [Saddam Hussein] is using his procurement system to acquire the equipment he needs in order to enrich uranium to build a nuclear weapon, notwithstanding the fact that the Department of Defense, the Department of Energy, and the Department of State, as well as other credible intelligence sources, had contradicted his statement: Now, therefore, be it 
 
That the House of Representatives does hereby censure Vice President Richard B. Cheney for— 
(1)failing to respond to requests for information concerning allegations that he and others in the Administration of President George W. Bush misled Congress and the American people regarding the decision to go to war in Iraq, misstated and manipulated intelligence information regarding the justification for the war, countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq, and permitted inappropriate retaliation against critics of the Administration; and 
(2)failing to adequately account for specific misstatements the Vice President made regarding the war. 
 
